DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control circuitry…configured to” in claims 11-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-9, 11-15, and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umezaki et al. (US Pub. No. 2007/0216780) in view of Weng et al. (US Pub. No. 2006/0222316).
Consider claim 1. Umezaki et al. teaches a method comprising: partitioning non-mechanical memory such that is comprises a first partition and a second partition, wherein the first partition is dedicated to storing content for a first period of time and wherein the second partition is dedicated to storing content for a second period of time different from the first period of time (para. 0012 describes wherein different partitions of a flash memory are allocated for storing content for different periods of time and based on a  period of time that the media content item is to be stored, causing recording of the media content item via one of the partitions of a flash memory).
	Umezaki et al. does not teach receiving a request associated with a media content item; selecting one of the first partition or second partition based on a period of time that the media content item is stored, wherein the period of time that the media content item is stored is the same as the first period of time associated with the first partition or the second period of time associated with the second partition; and recording the media content item to the selected partition.
	However, Weng et al. teaches receiving a request associated with a media content item; selecting one of the first partition or second partition based on a period of time that the media content item is stored, wherein the period of time that the media content item is stored is the same as the first period of time associated with the first partition or the second period of time associated with the second partition; and recording the media content item to the selected partition (fig. 1, shows a hard disk 114 and flash memory/EEROM 108; para. 0007 describes buffering the incoming content to the non-mechanical memory as to allow simultaneous viewing and recording of the incoming content).

Consider claim 2. Weng et al. teaches the method of claim 1, further comprising outputting, by a display device, the media content item (para. 0007 describes buffering the incoming content to the non-mechanical memory as to allow simultaneous viewing and recording of the incoming content). The motivation to combine has been discussed in independent claim 1.
Consider claim 3. Weng et al. teaches the method of claim 2, wherein recording the media content item occurs during the outputting, by a display device, of the media content item (para. 0007 describes buffering the incoming content to the non-mechanical memory as to allow simultaneous viewing and recording of the incoming content). The motivation to combine has been discussed in independent claim 1.
Consider claim 4. Weng et al. teaches the method of claim 1, further comprising: causing recording of a second media content item via a mechanical memory for long term storage related operations; transferring the second media content item from the mechanical memory to one of the partitions of the non-mechanical memory; deactivating a portion of the mechanical memory corresponding to the second media 
Consider claim 5. Weng et al. teaches  The method of claim 4, further comprising: causing output of the second media content item via the one of the partitions of the nonmechanical memory that stores the second media content item (para. 0007 describes buffering the incoming content to the non-mechanical memory as to allow simultaneous viewing and recording of the incoming content; fig. 2 shows stopping reproduction from the hard disk while recording to and simultaneously reproducing from the flash memory). The motivation to combine has been discussed in independent claim 1.
Consider claim 9. Weng et al. teaches the method of claim 1, wherein the causing recording of the media content item is further based on whether the request is associated with long term access to the media content item (para. 0007 describes buffering the incoming content to the non-mechanical memory as to allow simultaneous viewing and recording of the incoming content; fig. 2 shows stopping reproduction from the hard disk while recording to and simultaneously reproducing from the flash memory).  The motivation to combine has been discussed in independent claim 1.
Claims 7, 8, 11-15, and 17-19 are rejected using similar reasoning as corresponding claims above.

Claims 6 and 16  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umezaki et al. (US Pub. No. 2007/0216780) in view of Weng et al. (US Pub. No. 2006/0222316) in further view of Official Notice.
Consider claim 6. Umezaki et al. and Weng et al. teach all claimed limitations as stated above, except wherein the portion of the mechanical memory comprises a read head of the mechanical memory.  
However, the examiner takes official notice that it is well known in the art to for the mechanical memory to comprise a read head of the mechanical memory.  
Therefore, it would have been obvious to one with ordinary skill in the art, at the time the invention was made to use, wherein the portion of the mechanical memory comprises a read head of the mechanical memory, in order to read data from the disk.
Claim 16 is rejected using similar reasoning as corresponding claim 4 above.

Claims 10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umezaki et al. (US Pub. No. 2007/0216780) in view of Weng et al. (US Pub. No. 2006/0222316) in further view of Fortin et al. (US Pub. No. 2005/0278522).
Consider claim 10. Umezaki et al. and Weng et al. teach all claimed limitations as stated above, except recording of the media content item based on determining that a quantity of content stored on the non-mechanical memory satisfies a threshold.
However, Fortin et al. teaches recording of the media content item based on determining that a quantity of content stored on the non-mechanical memory satisfies a 
Therefore, it would have been obvious to one with ordinary skill in the art, at the time the invention was made to use, to record of the media content item based on determining that a quantity of content stored on the non-mechanical memory satisfies a threshold, in order to decrease the boot and awake time of a system as suggested by the prior art.
Claim 20 is rejected using similar reasoning as corresponding claim 14 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484